Citation Nr: 0912312	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include irritable bowel 
syndrome, gastroesophageal reflux disease, a hiatal hernia, 
constipation, and diarrhea.  

4.  Entitlement to service connection for a chronic bilateral 
foot disorder to include flat feet.  

5.  Entitlement to service connection for a chronic 
respiratory disorder to include rhinitis and a sinus 
disorder.  

6.  Entitlement to service connection for chronic sexual 
dysfunction to include erectile dysfunction.  

7.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's post-traumatic stress disorder for 
the period prior to June 1, 2006.  

8.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's post-traumatic stress disorder for 
the period on and after to June 1, 2006.  

9.  Entitlement to an increased disability evaluation for the 
Veteran's tinea cruris.  

10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from July 2002 to 
October 2002 and January 2003 to May 2004 and additional duty 
with the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) which, 
pertinent part, established service connection for 
post-traumatic stress disorder (PTSD); assigned a 50 percent 
evaluation for the period from March 6, 2006, to April 3, 
2006, a temporary 100 percent evaluation under the provisions 
of 38 C.F.R. § 4.29 for the period from April 4, 2006, to May 
31, 2006, and a 30 percent evaluation for the period on and 
after June 1, 2006, for that disability; and denied an 
increased evaluation for the Veteran's tinea cruris.  In 
January 2007, the RO denied service connection for both 
bilateral hearing loss disability and tinnitus.  

In November 2007, the RO granted a temporary 100 percent 
evaluation for the Veteran's PTSD under the provisions of 38 
C.F.R. § 4.29 effective as of October 25, 2007; noted that he 
remained hospitalized for his PTSD; and denied service 
connection for a chronic gastrointestinal disorder to include 
irritable bowel syndrome, gastroesophageal reflux disease, a 
hiatal hernia, constipation, and diarrhea, chronic sexual 
dysfunction, flat feet, and a respiratory disorder to include 
rhinitis and a sinus disorder.  In December 2007, the RO, in 
pertinent part, ended the temporary 100 percent evaluation 
for the Veteran's PTSD under the provisions of 38 C.F.R. 
§ 4.29 effective as of November 30, 2007, and denied a total 
rating for compensation purposes based on individual 
unemployability.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to a disability evaluation in excess of 50 
percent for the Veteran's PTSD for the period prior to June 
1, 2006, and a disability evaluation in excess of 30 percent 
for his PTSD for the period on and after to June 1, 2006.  
The Veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how 
the issue is styled.  

The issues of service connection for hearing loss disability, 
tinnitus, a chronic gastrointestinal disorder, a chronic 
bilateral foot disorder to include flat feet, a chronic 
respiratory disorder to include rhinitis and a sinus 
disorder, and chronic sexual dysfunction to include erectile 
dysfunction; an increased evaluation for the Veteran's tinea 
cruris; and a total rating for compensation purposes based on 
individual unemployability for the period prior to June 1, 
2006, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

In August 2006, the Veteran advanced that the RO's March 11, 
2005, rating decision was clearly and unmistakably erroneous 
in denying service connection for transient peripheral 
neuropathy of the hands and the feet.  It appears that the RO 
has not had an opportunity to act upon the claim.  Therefore, 
the issue is referred to the RO for action as may be 
appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  Prior to June 1, 2006, the Veteran's PTSD was objectively 
shown to be manifested by no more than Iraq War-related 
nightmares, flashbacks, and intrusive thoughts; recurrent 
depression and dysthymia; severe anxiety with panic attacks, 
anger with an inability to control his violent behavior and 
associated arrests; hypervigilance; suicidal and homicidal 
thoughts; social isolation; and GAF scores of 41 and 58.  

2.  On and after June 1, 2006, the Veteran's PTSD has been 
objectively shown to be manifested by Iraq War-related 
nightmares; flashbacks, and intrusive thoughts; chronic 
depression; anxiety with panic attacks, irritability and 
anger with an inability to control his violent behavior and 
associated arrests; hypervigilance; suicidal ideation with a 
plan; homicidal thoughts; homelessness; an inability to 
maintain employment; and GAF scores of between 40 and 60.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the 
Veteran's PTSD for the period prior to June 1, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.7, 4.29(c), 4.130, Diagnostic Code 9400 (2008).  
2.  The criteria for a 100 percent schedular evaluation for 
the Veteran's PTSD for the period on and after June 1, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.7, 4.29(c), 4.130, Diagnostic Code 9400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the evaluation for the Veteran's PTSD, the Board 
observes that the VA issued VCAA notices to the Veteran in 
March 2006, May 2006, July 2006, October 2006, November 2007, 
May 2008, and August 2008 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  The March 2006, May 2006, July 2006, 
and October 2006 VCAA notice was issued prior to the November 
2006 rating decision from which the instant appeal arises.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which 
addresses the VA's duty to provide specific notice in 
adjudicating claims for increased evaluations.  The instant 
appeal involves the initial evaluations of the Veteran's 
PTSD.  As the VA's notice obligation was satisfied when the 
RO granted the Veteran's claim for service connection, the 
Court's holding in Vazquez-Flores does not govern the instant 
appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Historical Review

VA clinical documentation dated in March 2006 indicates that 
the Veteran was diagnosed with PTSD.  A May 2006 VA hospital 
summary indicates that the Veteran was diagnosed with PTSD 
secondary to his combat experiences.  Global Assessment of 
Functioning (GAF) scores of 51 at admission and 58 on 
discharge from the hospital were advanced.  In November 2006, 
the RO established service connection for PTSD and assigned a 
50 percent evaluation for the period March 6, 2006, to April 
3, 2006, a temporary 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.29 for the period from April 4, 
2006, to May 31, 2006, and a 30 percent evaluation for the 
period on and after June 1, 2006, for that disability.  In 
November 2007, the RO granted a temporary 100 percent 
evaluation for the Veteran's PTSD under the provisions of 38 
C.F.R. § 4.29 effective as of October 25, 2007.  In December 
2007, the RO ended the temporary 100 percent evaluation for 
the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 
effective as of November 30, 2007.  


III.  Evaluations 

Disability evaluations are determined by comparing the 
Veteran's current 


symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  A 30 percent evaluation is warranted 
for PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily with routine behavior and normal self-care and 
conversation) due to symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2008).  

The assignment of a temporary total disability rating on the 
basis of hospital treatment or observation will not preclude 
the assignment of a total evaluation otherwise in order under 
other provisions of the rating schedule.  Consideration will 
be given to the propriety of such an evaluation in all 
instances and to the propriety of its continuance after 
discharge.  Particular attention, with a view to proper 
evaluation under the rating schedule, is to be given to the 
claims of veterans discharged from hospital, regardless of 
length of hospitalization, with indications on the final 
summary of expected confinement to bed or house, or to 
inability to work with requirement of frequent care of 
physician or nurse at home.  38 C.F.R. § 4.29(c) (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

A.  Period Prior to June 1, 2006

A March 2006 VA domiciliary PTSD evaluation indicates that 
the Veteran presented a history of nightmares, 
hypervigilance, depression, suicidal thoughts, and social 
isolation.  He reported that he was in the Army National 
Guard.  The Veteran was diagnosed with PTSD.  

An April 2006 VA inpatient treatment record states that the 
Veteran presented a history of recurrent depression with 
intermittent dysthymia of two years' duration which began 
upon his return from Iraq; anxiety; panic attacks; difficulty 
controlling his violent behavior and three or four arrests 
for disorderly conducts and assaults; homicidal thoughts; 
poor judgment; impaired concentration and memory; and 
"trouble holding a job."  A GAF score of 41 was advanced.  

A May 2006 VA hospital summary notes that the veteran was 
admitted upon his complaints of severe anxiety; panic 
attacks; an explosive temper; depression; feelings of 
hopelessness; "disinterest in life;" and difficulty 
maintaining employment.  He indicated that he would "have no 
reason to live" if it was not for his daughter.  A GAF score 
of 51 was advanced on admission.  On mental status 
examination at discharge from the hospital, the Veteran was 
observed to be alert and cooperative.  He exhibited a full 
and appropriate affect; a good mood; normally organized 
thought processes; and normal speech.  The Veteran was 
diagnosed with PTSD, recurrent unspecified major depression, 
and unspecified marijuana abuse.  A GAF score of 58 was 
advanced.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  Prior 
to June 1, 2006, the Veteran's PTSD was objectively shown to 
be manifested by no more than Iraq War-related nightmares, 
flashbacks, and intrusive thoughts; recurrent depression and 
dysthymia; severe anxiety with panic attacks, anger with an 
inability to control his violent behavior and associated 
arrests; hypervigilance; suicidal and homicidal thoughts; 
social isolation; and GAF scores of 41 and 58.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
31 and 40 reflects some impairment of reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF score of between 41 and 50 denotes serious 
symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  A score of between GAF scores 
from 51 to 60 indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  

The Veteran's PTSD was clearly productive of significant 
occupational and social impairment due to his chronic 
depression, anxiety; panic attacks, impaired impulse control 
and associated assaultive behavior, homicidal and suicidal 
thoughts, and difficulty in adapting to stressful 
circumstances.  His PTSD necessitated a period of 
hospitalization.  However, he was not specifically found to 
be unable to maintain employment.  Upon application of the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
Veteran's PTSD most closely approximated the criteria for a 
70 percent evaluation prior to June 1, 2006, under the 
provisions of Diagnostic Code 9411.  In the absence of 
findings consistent with total occupational and social 
impairment, a 70 percent evaluation and no higher is 
warranted for the Veteran's PTSD.  38 C.F.R. §§ 4.7, 4.29(c), 
4.130, Diagnostic Code 9411 (2008).  

The Veteran's clinical findings fell directly within the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Codes 9411 (2008) prior to June 
1, 2006.  Given that fact, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2008).  

B.  Period on and after June 1, 2006

At the September 2006 VA examination for compensation 
purposes, the Veteran complained of Iraq War-related 
flashbacks, recollections, and nightmares once or twice a 
week; negative thinking; "variable" concentration; 
decreased energy; and poor sleep.  He presented a history of 
a panic attack two years before without reoccurrence and 
having been jailed for assault following his return from 
Iraq.  He reported that he worked "intermittently" doing 
roofing for his brother; was unmarried; and lived with one of 
his minor children.  The Veteran was observed to be casually 
dressed and oriented to time, person, and place.  On 
examination, the Veteran exhibited an appropriate affect; 
decreased impulse control; mildly decreased recent memory and 
intact long term memory; "acceptable" attention, 
concentration, judgment, and insight; normal speech; logical 
thought processes; and no evidence of suicidal or homicidal 
ideation, hallucinations, obsessions, and compulsions.  The 
Veteran was diagnosed with PTSD and alcohol dependence in 
remission.  A GAF score of 60 was advanced.  The VA examiner 
commented that:

This patient currently demonstrates a 
definite impairment in his ability to 
focus on timely task completion and a 
definite impairment in his ability to 
tolerate the increased mental demands and 
stress of the workplace secondary to 
service-connected PTSD.  He demonstrates 
no impairment in the workplace secondary 
to other mental disorders.  

A January 2007 VA treatment record states that the Veteran 
remained in the National Guard but was otherwise unemployed.  
An April 2007 VA mental health clinic treatment entry notes 
that the Veteran reports that he experienced angry outbursts 
when sober and "fights when he is drinking."  He was 
reported to be in a VA vocational rehabilitation program.  

In his April 2007 notice of disagreement, the Veteran 
indicated that his PTSD was manifested by nightmares "about 
twice a week;" social isolation; frequent fights; and 
impaired sleep with associated fatigue.  He clarified that 
his psychiatric disability rendered him "scared to be around 
people" and unable to "hold or even get a job."  In an 
April 2007 written statement, the Veteran clarified that he 
could no longer go to parties as he became anxious "and will 
probably get into a fight."  

In a May 2007 Veterans Application for Increased Compensation 
Based on Unemployability (VA Form 21-8940), the Veteran 
advanced that:

Talk to any of my former employers and 
I'm sure they will tell you I have severe 
PTSD too bad to work with anyone but 
myself.  

An August 2007 VA psychiatric evaluation relates that the 
Veteran complained of nightmares with associated impaired 
sleep; explosive anger; hypervigilance; and social isolation.  
He denied any suicidal or homicidal ideation or intent.  The 
Veteran was observed to be appropriately dressed and 
adequately groomed.  On mental status examination, he 
exhibited a blunted affect; a dysthymic mood; relevant and 
coherent speech; logical thought processes; "fairly good" 
insight and judgment; and no evidence of hallucination, 
delusion, paranoia; or compulsion.  The Veteran was diagnosed 
with PTSD and a major depressive disorder.  Treating VA 
medical personnel opined that "I concur that he is really 
unfit to be working or certainly in any confrontational 
situation given his current state of mind."  

An October 2007 VA mental health clinic treatment record 
notes that the Veteran complained of being "very 
distraught;" unable to keep a job; and feeling that 
"suicide may be an option."  He reported that he had "been 
reprimanded by the Guards many times, but they do not kick 
him out."  The Veteran denied "any suicidal or homicidal 
ideation or intent."  On mental status examination, the 
Veteran exhibited relevant and coherent speech; a logical 
thought process; intact memory; "fairly good" insight and 
judgment; and no evidence of hallucination, delusion, 
paranoia, and compulsive behavior.  Assessments of PTSD and a 
major depressive disorder were advanced.  

An October 2007 VA treatment record states that the Veteran 
complained of overwhelming depression; suicidal thoughts with 
a plan to shoot himself in the head; occasional panic 
attacks; and nightmares with associated impaired sleep.  He 
reported that he was currently in the National Guard and 
otherwise unemployed.  Assessments of PTSD, depression, 
insomnia, and "suicidal thoughts with a plan with the 
ability to carry out at home" were advanced.  

A November 2007 VA hospital summary and associated clinical 
documentation reports that the Veteran complained of 
flashbacks, and intrusive thoughts; depression; anxiety; 
impaired comprehension, concentration, and memory; homicidal 
and suicidal thoughts; social isolation; and impaired sleep.  
He stated that he had not held a job for longer than a month.  
On mental status examination upon admission, the Veteran 
exhibited a depressed and anxious mood; a restricted affect; 
intact memory; fair judgment and insight; poor impulse 
control when drinking; and no hallucinations.  The Veteran 
was diagnosed with PTSD and alcohol abuse in early remission.  
A GAF of 40 was advanced.  The Veteran failed to return from 
a pass.  Upon his irregular discharge, the Veteran was 
diagnosed with PTSD, unspecified recurrent major depressive 
disorder, and unspecified marijuana abuse.  A GAF score of 48 
was advanced.  The Veteran's treating VA physician commented 
that: "GAF=48 this man is very impaired and presently not 
able to function in the work place."  

At a December 2007 VA psychological examination for 
compensation purposes, the Veteran complained of recurrent 
Iraq War-related nightmares and intrusive thoughts; chronic 
irritability; weekly panic attacks; hypervigilance; an 
exaggerated startle response; alcohol dependence; and 
suicidal thoughts once or twice a month.  He reported that he 
was single; lived with his mother and his daughter; was in 
the Army National Guard; and was otherwise unemployed due to 
his PTSD.  The Veteran was observed to maintain minimal 
personal hygiene and be oriented to person, place, and time.  
On mental status examination, the Veteran exhibited an 
anxious mood; impaired impulse control manifested by verbal 
and physical assaults; mild short term memory impairment and 
intact long term memory; mildly impaired concentration; 
appropriate speech; and no hallucinations, delusions, and 
homicidal thoughts.  The Veteran was diagnosed with chronic 
PTSD and alcohol dependence.  A GAF of 59 "due solely to 
service-connected PTSD" was advanced.  The VA examiner 
commented that:  

Taking into account only the Veteran's 
service-connected PTSD, there is 
occasional decrease in his work 
efficiency, or there are intermittent 
periods of inability to perform 
occupational tasks as the result of his 
PTSD symptoms.  The Veteran's PTSD 
symptoms do not prevent him from 
maintaining generally satisfactory 
functioning in terms of routine behavior, 
self-care, and normal conversation.  

In a January 2008 written statement, the Veteran's attorney 
advanced that the Veteran was unemployable due to his PTSD.  

A January 2008 VA psychiatric evaluation indicates that the 
Veteran complained of nightmares, impaired sleep, and an 
inability to work.  He denied any current suicidal ideation.  
The Veteran was observed to be appropriately dressed and 
adequately groomed.  On mental status examination, the 
Veteran exhibited an appropriate affect; a dysthymic mood; 
relevant and coherent speech; logical and some circumstantial 
thought processes; and no delusional thinking or suicidal or 
homicidal ideation or intent.  An assessment of PTSD was 
advanced.  

A June 2008 VA treatment record states that the Veteran 
complained of paranoia, "high anxiety," and nightmares.  He 
reported that he was currently homeless.  

On and after June 1, 2006, the Veteran's PTSD has been 
objectively shown to be manifested by Iraq War-related 
nightmares, flashbacks, and intrusive thoughts; chronic 
depression; anxiety with panic attacks, anger with an 
inability to control his violent behavior and associated 
arrests; hypervigilance; suicidal ideation with a plan; 
homicidal thoughts; an inability to maintain employment; and 
GAF scores of between 40 and 60.  The Veteran was 
hospitalized upon his suicidal ideation with a plan.  While 
acknowledging that the VA psychologist at the December 2007 
VA examination for compensation purposes attributed his 
chronic occupational and social impairment principally to his 
chronic alcohol dependence, the Board observes that the 
remainder of the VA examination and clinical documentation of 
record reflects that the Veteran's PTSD symptomatology alone 
rendered him significantly impaired and unable to maintain 
employment due to his inability "to function in the work 
place."  Upon application of the provisions of 38 C.F.R. 
§ 4.7, the Board concludes that the Veteran's PTSD most 
nearly approximates the criteria required for a 100 percent 
schedular evaluation under Diagnostic Code 9411 for the 
period on and after June 1, 2006.  38 C.F.R. § 4.7, 4.29(c), 
4.130, Diagnostic Code 9411 (2008).  
ORDER

A 70 percent evaluation for the Veteran's PTSD for the period 
prior to June 1, 2006, is granted subject to the law and 
regulations governing the award of monetary benefits.  

A 100 percent schedular evaluation for the Veteran's PTSD for 
the period on and after June 1, 2006, is granted subject to 
the law and regulations governing the award of monetary 
benefits.  


REMAND

The report of the September 2006 VA examination for 
compensation purposes states that the Veteran "had served in 
the U.S. Army National Guard from March 2002 until the 
present."  An October 2007 VA treatment record states that 
the Veteran reported that he was scheduled to separate from 
the National Guard in March 2008.  The Veteran's complete 
periods of active duty, active duty for training, and 
inactive duty with the Army National Guard have not been 
verified.  The VA should obtain all relevant military 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

On October 23, 2008, the Secretary of the VA amended the 
portions of the rating schedule applicable to skin 
disabilities including tinea cruris.  The Board observes that 
the evaluation of the Veteran's tinea cruris has not been 
reviewed by the RO under the amended regulation and he has 
not been informed of the amended regulations.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  The contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Army National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic bilateral hearing loss 
disability, chronic tinnitus, a chronic 
gastrointestinal disorder to include 
irritable bowel syndrome, 
gastroesophageal reflux disease, a hiatal 
hernia, constipation, and diarrhea, a 
chronic bilateral foot disorder to 
include flat feet, a chronic respiratory 
disorder to include rhinitis and a sinus 
disorder, and chronic sexual dysfunction 
to include erectile dysfunction; a 
compensable evaluation for the Veteran's 
tinea cruris; and a total rating for 
compensation purposes based on individual 
unemployability for the period prior to 
April 4, 2006 with express consideration 
of 38 C.F.R. § 4.118 (2008 as amended).  
If the benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


